Citation Nr: 0613713	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington  (the RO).   

Procedural History

The veteran served on active duty from September 1961 until 
July 1965.  

In July 2003, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
including claimed as secondary to herbicide exposure.  The 
September 2003 rating decision denied the veteran's claim.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2004.

In November 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The conditions of the veteran's service did not include 
visitation in the Republic of Vietnam.  

2.  The evidence of record does not indicate a relationship 
between the veteran's service and diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
type II diabetes.  Essentially, he contends that he incurred 
diabetes due to herbicide exposure during service.  The 
veteran does not contend, however, that his service included 
actual visitation in Vietnam.  Rather, he contends that he 
was exposed to herbicides in the South China Sea during 
recreational swimming and from other water-based contact.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                        
                                                                                                                                                
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the March 2004 
SOC.  Specifically, the March 2004 SOC detailed the 
evidentiary requirements for service connection and also for 
the establishment of in-service herbicide exposure.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
August 18, 2003.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  This letter further 
specifically advised the veteran that for claims related to 
herbicide exposure due to service in the waters off Vietnam 
he must present evidence that "you disembarked in Vietnam" 
or evidence that "your job in service exposed you to 
herbicides" [emphasis as in the original letter].  
 
Finally, the Board notes that the August 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.    Further notice was provided to the veteran in a 
letter dated March 21, 2005, which stated that "If you have 
any additional evidence in your possession which pertains to 
your claim, please send it to us." [emphasis in the original 
letter].  The Board notes that in response to the March 2005 
letter the veteran has submitted only written argument which 
has repeated the contentions already of record concerning 
exposure to herbicide through water contact.  These requests 
comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Further, the Board notes that in March 
2006, the veteran received a letter which specifically 
advised him of those additional elements.  The veteran has 
not submitted additional evidence in response to that notice.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, service personnel records, 
VA treatment records, VA herbicide exposure registry 
examination and private treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   As will be discussed in greater 
detail below, the medical evidence of record does not 
indicate any in-service incurrence of disease or injury.  
Therefore, a VA examination was not necessary for the 
appropriate development of this claim.  Cf.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran presented 
personal testimony before the Undersigned at the RO in 
November 2005.  A transcript of that hearing has been 
associated with the veteran's claims folder.       

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent laws and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.


Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure, which he claims he experienced 
in connection with his service in the waters off Vietnam 
during the Vietnam War.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

With respect to element (1), current disability, the medical 
evidence, including a March 2003 private treatment record 
indicate that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and a July 1965 
separation medical examination report is similarly absent any 
indication of diabetes.  By history contained in the 
veteran's September 2003 herbicide registry examination, 
diabetes was first diagnosed in 1993, nearly thirty years 
following service separation.  Accordingly, that part of 
Hickson element (2) relating to in-service disease is not 
satisfied.
  
With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  Veterans who set foot in 
Vietnam are presumed to have experienced Agent Orange 
exposure.  See 38 U.S.C.A. § 1116(f).  As was alluded to in 
the VCAA discussion above, "service in the Republic of 
Vietnam" requires visitation (i.e. setting foot) in Vietnam.  
See 38 C.F.R. §§ 3.307(a), 3.313(a). Service in the waters 
off Vietnam does not constitute service in Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec.27-97)

The central question here is whether or not the conditions of 
the veteran's service constituted service in the Republic of 
Vietnam as contemplated by the regulations concerning 
herbicide exposure. The veteran's service in the waters off 
Vietnam is not disputed; his claim was denied by the RO 
because there is of record no objective evidence that he set 
foot in Vietnam.  

The veteran himself has not alleged that he was ever actually 
onshore in Vietnam.  In fact, at his November 2005 hearing, 
the veteran specifically denied visitation into the Republic 
of Vietnam.  Instead, he stated that he believed he came into 
contact with Agent Orange which he believed was present in 
water aboard his ship in the South China Sea and through 
recreational swimming in the South China Sea.  The statutory 
presumptions of Agent Orange exposure due to Vietnam service 
are therefore inapplicable.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

In the absence of the statutory presumption, the evidence 
must establish exposure to herbicides, sure to job 
responsibilities or otherwise.  The veteran's service 
personnel records have been obtained.  The records document 
the veteran's service off the shores of Vietnam.  However, no 
actual exposure to Agent Orange is not of record in the 
official description of the veteran's duties.  

With respect to the veteran's contentions that he was somehow 
exposed to herbicides through water or swimming, he has 
presented no objective evidence to substantiate his claim.  
For example, he provided no explanation as to how ocean  
waters offshore Vietnam could have become contaminated with 
herbicides to the point that this would cause diabetes 
mellitus.  In essence, he has merely has invited the Board to 
extend the statutory presumption of onshore Agent Orange 
contamination to offshore waters.  This the Board declines to 
do.  The law and regulations discussed above make it 
abundantly clear that the presumption is limited to dry land 
in Vietnam.  See VAOPGCPREC 27-97.

Accordingly, an in-service injury, herbicide exposure, has 
not been demonstrated.  
Therefore, Hickson element (2) has not been satisfied and the 
veteran's claim fails on that basis.  

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e) (2005).   However, as discussed above in this case 
there is no Agent Orange exposure; thus, there is no presumed 
medical nexus.

Moreover, there is no competent medical evidence of record 
which indicates that the veteran's diabetes mellitus is 
related to his military service or any aspect thereof.  A 
September 2003 Agent Orange registry examination contained no 
nexus opinion attributing the veteran's diabetes to any 
conditions in service, to include claimed water-based Agent 
Orange exposure.  

To the extent that the veteran himself believes that his 
diabetes is related to his military service, it is now well-
settled that a lay person such as the veteran is not 
competent to ascribe etiology to a diagnosis or symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters]; see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief is not probative of a nexus to 
service].

Accordingly, for the reasons set out above, element (3), 
medical nexus, is also not met and the claim also fails on 
that basis.  

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to service connection for diabetes mellitus, 
including claimed as secondary to herbicide exposure, is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


